DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-13 were previously pending and subject to a non-final office action mailed 06/25/2020. Claims 1, 4, 6 and 8 were amended; claims 3, 5 and 9-13 were cancelled, and claim 14 was added in a reply filed 09/24/2020. Therefore claims 1-2, 4, 6-8 and 14 are currently pending and subject to the Allowability Notice below. 
Response to Arguments
Applicant’s arguments, see remarks p. 5, filed 09/24/2020, with respect to the objection have been fully considered and are persuasive.  The objections of claim 1 has been withdrawn. 
Applicant’s arguments, see remarks p. 5, filed 09/24/2020, with respect to the 112b rejection have been fully considered and are persuasive.  The 112b rejection of claim 11 has been withdrawn. 
Applicant’s arguments, see remarks p. 5, filed 09/24/2020, with respect to the 101 rejection have been fully considered and are persuasive.  The 101 rejection of claim 9-13 has been withdrawn. 
Applicant’s arguments, see remarks p. 6-7, filed 09/24/2020, with respect to the 102 rejection have been fully considered and are persuasive.  The 102 rejection of claim 1-2, 9 and 13 has been withdrawn. 
Applicant’s arguments, see remarks p. 6-7, filed 09/24/2020, with respect to the 103 rejection have been fully considered and are persuasive.  The 103 rejection of claim 3-8 and 10-12 has been withdrawn. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with David Ahn on 01/21/2021.
The application has been amended as follows: 
4. (Currently amended) The method of claim 1, further comprising tracking a position ofmarker to translate or rotate playback frame of the moving picture data based on  the position of the marker.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Examiner is unaware of any prior art, alone or in combination, which discloses the limitations of claim 1. 
The closest prior art is Zhao (US 2014/0108136). Zhao is directed towards Augmented reality for shipping. A parcel is identified based on input received from a user. Presentation data including content having interactive elements specific to the parcel is generated. The presentation data is transmitted to a client device. The client device is instructed to overlay the presentation data on an image of the parcel. However, Zhao does not disclose detecting a presence of a body part in the captured images, sending a request for moving picture data corresponding to the body part, and generating a moving picture by superimposing the moving picture data on a portion of the captured image corresponding to the body part. 
The closest prior art is Liu (US 2014/0210857). Liu is directed towards for two dimensional code augmented reality. It discloses detecting a two dimensional code on captured images of a camera and superimposing augmented reality contented on the two dimensional code according to the dynamic position of the two dimensional code in the captured image. However, similar to Zhao, it does not disclose detecting a presence of a body part in the captured images, sending a request for moving 
The closest prior art is Thomee (US 2018/0012630). Thomee is directed towards selecting content insertion into areas of media objects. It discloses a method to overlay or embed. The content is added into an area of the media object that is selectively identified to reduce occlusion and/or improve visual cohesiveness between the content and the media object. However, Thomee also does not disclose detecting a presence of a body part in the captured images, sending a request for moving picture data corresponding to the body part, and generating a moving picture by superimposing the moving picture data on a portion of the captured image corresponding to the body part. 
The closest prior art is McKirdy (US 2013/0032634). McKirdy is directed towards receiving a barcode image and generating and overlaying videos on the captured images of the barcode. However, McKirdy also does not disclose detecting a presence of a body part in the captured images, sending a request for moving picture data corresponding to the body part, and generating a moving picture by superimposing the moving picture data on a portion of the captured image corresponding to the body part. 
The closest non-patent prior art is  F. Chehimi, "Augmented Reality 3D Interactive Advertisements on Smartphones," International Conference on the Management of Mobile Business., 2007, hereinafter “Chehimi”. Chehimi is directed towards augmented reality advertisement. It disclose how two dimensional code are used to overlay advertisement on realtime image captures. However, it also does not disclose detecting a presence of a body part in the captured images, sending a request for moving picture data corresponding to the body part, and generating a moving picture by superimposing the moving picture data on a portion of the captured image corresponding to the body part. 
The closest non-patent prior art is Martin Hirzer, “Marker detection For Augmented Reality Applications”, Institute for Computer Graphics and Vision, October 27, 2008, hereinafter “Hirzer”. Hirzer is directed towards a fast front end two dimensional code detection algorithm for augmented reality . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628